Citation Nr: 0839307	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  04-26 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
pulmonary embolism, to include as due to an undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C.§ 1117.

2.  Entitlement to service connection for arthritis, to 
include as due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.§ 1117.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to July 
1998.

The appeal comes before the Board of Veterans' Appeals 
(Board) from July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for residuals 
of a pulmonary embolism and for arthritis.

The veteran testified during a hearing before RO personnel in 
September 2004; a transcript of that hearing is of record.

In March 2007, the Board remanded these matters to the RO via 
the Appeals Management Center (AMC) for additional 
development. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

3.  Residuals of a pulmonary embolism were first shown many 
years after the veteran's separation from service, and 
objective medical evidence does not establish that any 
currently diagnosed pulmonary embolism residuals are 
etiologically related to active service.

4.  Arthritis was not manifested in service or within one 
year of separation from service, and objective medical 
evidence does not establish that any currently diagnosed 
arthritis disability is etiologically related to active 
service.


CONCLUSIONS OF LAW

1.  Residuals of a pulmonary embolism were not incurred in or 
aggravated by military service and are not due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.317 (2008).

2.  Arthritis was not incurred in or aggravated by military 
service, nor may it be presumed to have been incurred therein 
or to be due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran filed his service connection claims 
in November 2002.  Thereafter, he was notified of the 
provisions of the VCAA by the RO and AMC in correspondence 
dated in February 2003 and April 2007.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Thereafter, the claims 
were reviewed and a supplemental statement of the case (SSOC) 
was issued in August 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in April 
2007.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, 
post-service VA treatment records, and private treatment 
records pertaining to his claimed pulmonary and arthritic 
conditions have been obtained and associated with his claims 
file.  He has also been provided with multiple VA medical 
examinations in May 2008 to assess the current nature and 
etiology of his claimed disabilities.  The Board notes that 
records from the veteran's private orthodontist, Dr. O, were 
not obtained because he did not provide authorization after 
an April 2007 request from the AMC.  In this regard, the 
Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R.§§ 3.307, 3.309 (2008).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes. See 38 C.F.R. 
§ 3.317(a)(2).  The Board notes that the veteran was provided 
notice of the revised legal authority via the May 2004 SOC.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  The Board notes that the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement to compensation 
to be established is December 31, 2011.  See 38 C.F.R. § 
3.317(a)(1)(i) (2008).  Furthermore, the chronic disability 
must not be attributed to any known clinical disease by 
history, physical examination, or laboratory tests.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality".  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  See 
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that his current residuals of a 
pulmonary embolism and arthritis are related to his active 
military service, to include service in the Persian Gulf.  In 
this case, the veteran served in the Southwest Asia Theater 
of Operations from December 1990 to May 1991.  Consequently, 
the Board finds that he is a Persian Gulf War veteran within 
the meaning of the applicable statute and regulation.  The 
question remaining is whether either claimed problem 
constitutes a manifestation of undiagnosed disability or 
other qualifying chronic disability, as defined by 38 
U.S.C.A. § 1117, or is attributable to disability that is 
otherwise medically related to service.

In addition, the veteran's service personnel records reflect 
the his receipt of multiple decorations, including Bronze 
Star Medal, Kuwait Liberation Medal, and Southwest Asia 
Service Medal with 3 Bronze Service Star, as well as 
notations of duty in imminent danger pay area.  Despite the 
above listed commendations for the veteran's many years of 
honorable service and his assertions of combat service, 
evidence of record does not clearly indicate that he was 
engaged in combat.  The Board notes that he was not awarded 
any medal or decoration that clearly indicates combat status 
and evidence of participation in a campaign does not, in 
itself, establish that a veteran engaged in combat because 
those terms ordinarily may encompass both combat and non-
combat activities.  See VAOPGCPREC 12-99 (Oct. 18, 1999), 65 
Fed. Reg. 6257 (2000).  Even assuming that the veteran's 
assertions and his multiple decorations are indicative of 
combat service, after reviewing of the medical evidence of 
record in light of the above-noted criteria, the Board finds 
that the record does not provide a basis for service 
connection for residuals of a pulmonary embolism or for 
arthritis, as a manifestation of undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117, or on any other basis.



A.  Residuals of Pulmonary Embolism

The veteran's service treatment records, including his June 
1978 entrance examination and April 1998 retirement 
examination reports, do not reflect any complaints, 
treatment, or diagnosis of residuals of a pulmonary embolism.  
Service dental treatment records dated in February and June 
1997 detail findings of periodontal disease.  An April 1998 
service medical history record noted that the veteran's gums 
needed treatment.  

A post-service July 2002 discharge summary from Heart 
Hospital of Austin indicated that the veteran had suffered 
from pulmonary emboli.  Private treatment notes dated in July 
2002 from M.P., M.D. showed findings of resolved pulmonary 
embolus, clinically asymptomatic.  In November 2002, the 
veteran was noted to be hypercoagulable with unclear 
etiology.  Additional treatment notes dated in November 2002 
from M.S., M.D. listed an impression of acute pulmonary 
embolus in June 2002, current chronic Coumadin therapy, and 
no definite etiology for hypercoagulate state.  A November 
2002 treatment record from S.S., M.D. also listed an 
impression of chronic Coumadin therapy.  A January 2003 
treatment record from M.P., M.D. noted findings of atypical 
chest pain and history of pulmonary embolus.  A January 2003 
chest X-ray report from Metroplex Hospital revealed no 
evidence of acute disease with lungs slightly hyperinflated 
but clear without evidence of a focal infiltrate or pleural 
effusion.  An April 2003 VA treatment note listed an 
assessment of pulmonary embolism, recurrent on chronic 
Coumadin.  

Dental treatment notes from Dr. T detailed that the veteran 
had an initial perio evaluation in January 2002.  A July 2003 
treatment record detailed that the veteran had suffered from 
pulmonary embolus in June 2002, was on daily Coumadin 
therapy, and had received full dentures of the upper teeth.   
A July 2003 treatment record from Dr. A, DDS, noted that the 
veteran had severe adult periodontitis and discussed calling 
the veteran's physician about discontinuing Coumadin therapy 
during treatment.  

In his June 2004 substantive appeal, the veteran asserted 
that his physician and dental surgeon had indicated his 
pulmonary embolism was most likely linked to untreated 
periodontal disease.  During his September 2004 hearing, the 
veteran reported that his orthodontist, Dr. O, had opined 
that untreated periodontal disease led to his pulmonary 
embolism.  

In a May 2008 VA respiratory examination report, the examiner 
diagnosed idiopathic pulmonary embolus in 2002, none 
recurrent.  It was further noted that the veteran does not 
currently show any permanent disability or residual from his 
singular pulmonary embolus in 2002.  After reviewing the 
claims file, the examiner detailed that the veteran was 
diagnosed with pulmonary embolus in June 2002 with no 
definitive cause or source found as well as underwent a 
workup for hypercoagulable state with no etiology found.  It 
was further noted that the veteran has been treated with 
Coumadin without recurrence of pulmonary embolus.  The 
examiner indicated that there is no medical documentation or 
reasonable rationale whatsoever to link periodontal disease, 
in particular any that was present during service up until 
1998, with the occurrence of a pulmonary embolus in 2002.  
Purported statements made by an orthodontist that periodontal 
disease was the cause of the pulmonary embolus were noted to 
be speculative with absolutely no scientific data to support 
that notion.  The examiner further indicated that it is 
physiologically possible for pulmonary emboli to occur 
without the underlying cause or source to become manifest.  
With the lack of any objective evidence to link the veteran's 
pulmonary embolus to service or any condition or occurrence 
of service, it was the examiner's opinion that it is less 
likely than not that the pulmonary embolus was related to 
service, specifically not to periodontal disease. 

As an initial matter, the veteran's claimed disability has 
been attributed to a known clinical diagnosis, pulmonary 
embolism, and not to an undiagnosed disorder or medically 
unexplained multi-symptom illness.  Consequently, service 
connection under the provisions of 38 U.S.C.A. § 1117 is 
precluded.

In this case, service treatment records do not reveal any 
findings, diagnosis, or treatment of residuals of pulmonary 
embolism during active service.  Objective medical findings 
of the veteran's claimed disability are first shown in 2002, 
many years after his retirement from active service in 1998.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between service discharge and 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  In the May 2008 VA 
respiratory examination report, the examiner clearly opined 
that it is less likely than not that the veteran's pulmonary 
embolus was related to service, specifically not to 
periodontal disease.  Significantly, the record also includes 
no competent medical opinion establishing a nexus or medical 
relationship between the veteran's claimed residuals of 
pulmonary embolism and his active service, and neither he nor 
his representative has presented, identified, or alluded to 
the existence of, any such opinion.  Based upon the evidence 
discussed above, the Board concludes that objective medical 
evidence is insufficient to establish a link between the 
veteran's claimed residuals of pulmonary embolism and events 
incurred during active military service, to include treatment 
for periodontal disease.  Consequently, the veteran's claim 
of service connection for residuals of pulmonary embolism 
must also be denied on a direct basis.

B.  Arthritis

The veteran's service treatment records, including his June 
1978 entrance examination, an undated over 35 examination, 
and April 1998 retirement examination reports, do not reflect 
any complaints, treatment, or diagnosis of arthritis.  An 
April 1981 X-ray report revealed no evidence of fracture, 
spondylolisthesis, or luxation of the cervical spine.  An 
August 1981 X-ray report revealed swollen lateral malleolus 
with no fracture of the right foot.  A November 1982 
treatment record reflects that the veteran received a left 
eye laceration after his tank ran into a ditch.  Treatment 
notes dated in October and November 1983 indicated that the 
veteran suffered a soft tissue injury to his left lower leg 
after falling off a tank while carrying a box.  A December 
1989 treatment record detailed complaints of left foot pain.  
In an undated service medical history record attached to an 
over 35 examination report, the veteran complained of swollen 
or painful joints, left shoulder popping, neck cracks, and 
periodic low back pain.  In an April 1998 service medical 
history record, the examiner noted the veteran's complaints 
of bilateral ankle injuries in 1981 and 1984 resulting in 
swelling, pain, and popping joints, left shoulder joint 
cracking and locking, lower back pain, and bilateral feet 
pain since 1988.    

In an August 1998 VA general medical examination report, the 
examiner diagnosed the following conditions:  1) bilateral 
foot pain - bone spurs, no disease found; 2) bilateral ankle 
pain - no disease found; 3) chronic lumbar spine strain; 4) 
left shoulder tendinitis; 5) chronic cervical spine strain; 
6) irregularity of distal left clavicle secondary to previous 
trauma.  X-ray reports dated in August 1998 revealed the 
veteran's feet, ankles, lumbosacral spine, and cervical spine 
to be essentially normal. 

A November 2002 treatment record from S.S., M.D. listed an 
impression of facet degenerative joint disease of the 
lumbosacral spine.  Private treatment notes dated in January 
2003 from M.P., M.D. showed findings of pinched nerve in 
back.  An April 2003 VA treatment note listed an assessment 
of low back pain from herniated nucleus pulposus (HNP), 
improved. 

In written statements of record and during his September 2004 
hearing, the veteran reported that he currently suffers from 
arthritis of the lower back after injuries during active 
service. 

In a May 2008 VA examination report, the examiner noted a 
finding of degenerative arthritis of the lumbosacral spine 
after he reviewed the claims file, conducted an examination, 
and interviewed the veteran.  During the examination, the 
veteran clarified that his claim concerned degenerative 
arthropathy of the lumbosacral spine.  The examiner opined 
that it is less likely than not that the veteran was shown to 
have degenerative arthropathy of the lumbosacral spine during 
service or in the one year period after discharge from 
service.  The VA examiner provided a detailed rationale for 
his opinion, indicating that X-rays at the time of discharge 
in 1998 were negative regarding degenerative arthropathy and 
that documentation of degenerative arthropathy did not occur 
until 2002. 

As an initial matter, the veteran's joint complaints have 
been attributed to known clinical diagnoses, degenerative 
joint disease, degenerative arthropathy, and degenerative 
arthritis, and not to an undiagnosed disorder or medically 
unexplained multi-symptom illness.  Consequently, service 
connection under the provisions of 38 U.S.C.A. § 1117 is 
precluded.

Objective medical findings of arthritis are first shown in 
2002, over one year after separation from active service in 
1998, and cannot be presumed to have been incurred during 
service.  In the May 2008 VA examination report, the examiner 
clearly opined it is less likely than not that the veteran 
had degenerative arthropathy of the lumbosacral spine during 
service or in the one year period after discharge from 
service.  Significantly, the record also includes no 
competent medical opinion establishing a nexus or medical 
relationship between the veteran's claimed arthritic 
conditions and his active service, and neither he nor his 
representative has presented, identified, or alluded to the 
existence of, any such opinion.  Based upon the evidence 
discussed above, the Board concludes that objective medical 
evidence is insufficient to establish a link between the 
veteran's claimed arthritis and active military service.  
Consequently, the veteran's claim of service connection for 
arthritis must also be denied on a direct basis.

C.  Both Claims

In connection with the claims, the Board has considered the 
assertions the veteran has advanced on appeal in written 
statements as well as during his September 2004 hearing.  
However, the veteran cannot establish a service connection 
claim on the basis of his assertions, alone.  While the Board 
does not doubt the sincerity of the veteran's belief that his 
claimed pulmonary and arthritic conditions were incurred as a 
result of events during military service, these claims turn 
on a medical matter-the relationship between current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, the veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, his assertions 
in this regard simply do not constitute persuasive evidence 
in support of the claims.

For the foregoing reasons, the claims for entitlement to 
service connection for residuals of a pulmonary embolism and 
for arthritis must be denied.  In arriving at the decision to 
deny the claims, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, in the 
absence of competent and persuasive evidence to support the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to service connection for residuals of a 
pulmonary embolism is denied.

Entitlement to service connection for arthritis is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


